S. Ct. order filed 3/17/03;
case is vacated and remanded
Petition for cert granted by
order filed 3/10/03; opinion
filed 12/18/01 is vacated
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7349



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TODD ANDREW HERBERT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-97-24, CV-00-170)


Submitted:   December 5, 2001          Decided:     December 18, 2001


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Todd Andrew Herbert, Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Todd Andrew Herbert seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Herbert, Nos. CR-97-24;

CV-00-170 (W.D. Va. May 30, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 4